 1                                  UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Tammara Tims and H.H., a minor by and                     Case No.: 2:18-cv-00021-JAD-VCF
   through his Guardian Ad Litem, Geneva
 4 Atteberry,
                                                                Order Denying Motion to
 5              Plaintiffs                                         Consolidate Cases
         v.
 6
         Clark County School District, et al.,                          [ECF No. 144]
 7
                Defendants
 8

 9 Milagros Martinez-Paris and L.R., a minor by              Case No.: 2:19-cv-00403-JAD-VCF
   and through his Guardian Ad Litem, Milagros
10 Martinez-Paris,

11              Plaintiffs
         v.                                                             [ECF No. 21]
12
         Clark County School District, et al.,
13
                Defendants
14

15             Two special-needs students, H.H. and L.R., allege that they were mistreated and abused

16 in the classroom of Kasey Glass at Kirk Adams Elementary School. Both filed suit through

17 guardians ad litem, and they now move to consolidate their cases for all purposes. 1 They

18 contend that the cases present near-identical issues and involve mostly the same players and that

19 consolidation will serve judicial efficiency. The defendants oppose the motion, arguing that the

20 procedural postures of these cases and their material differences render any benefit achieved by

21 consolidation nugatory.

22

23   1
      ECF No. 144 in Case No. 2:18-cv-00021-JAD-VCF; ECF No. 21 in Case No. 2:19-cv-00403-
     JAD-VCF.
 1            Federal Rule of Civil Procedure 42(a) governs the consolidation of separate actions.

 2 When two cases “involve a common question of law or fact,” district courts may join them for

 3 any or all matters at issue, consolidate the suits, or issue any other order that would prevent

 4 unnecessary cost or delay. The threshold question is whether the cases involve common

 5 questions of law or fact. If common questions exist, the court must balance the savings of time

 6 and effort that consolidation will yield against any inconvenience, delay, confusion, or prejudice

 7 that may result. 2

 8            Although these cases involve many common questions of law and fact, I find that the

 9 disparate procedural postures of these matters tips the scale against consolidation at this time.

10 Due to the fourteen-month age difference between these cases, 3 they are in markedly different

11 stages of litigation. In H.H.’s case, discovery has closed and there is just one other motion

12 pending—a fully briefed motion for partial summary judgment. 4 Motions to dismiss were long

13 ago resolved, and although H.H.’s mother had pled her own claims, those have been dismissed. 5

14 But in L.R.’s case, discovery battles persist, the cutoff is still months away, the motions to

15 dismiss have not yet been decided, and L.R.’s mother’s claims are still pending. 6 I find that

16 consolidation of these cases while they are in such manifestly different postures will net little

17 economic benefit to the court or the parties. And that small gain would be substantially

18 outweighed by the additional efforts that the court would have to expend to coordinate these

19 proceedings.

20
     2
21       Huene v. United States, 743 F.2d 703, 704 (9th Cir. 1984).
     3
         H.H.’s case was filed in January 2018, while L.R.’s didn’t commence until March 2019.
22   4
         ECF No. 206 in Case No. 2:18-cv-00021-JAD-VCF.
23   5
         ECF Nos. 41 and 142 in Case No. 2:18-cv-00021-JAD-VCF.
     6
         See, e.g., ECF Nos. 19, 25, 75, 79, 80, 81, 88, and 95 in Case No. 2:19-cv-00403-JAD-VCF.

                                                       2
 1         Accordingly, IT IS HEREBY ORDERED that the motion to consolidate [ECF No. 144

 2 in Case No. 2:18-cv-0021-JAD-VCF and ECF No. 21 in Case No. 2:19-cv-0403-JAD-VCF]

 3 is DENIED without prejudice to the ability to re-urge this request in the event that the

 4 procedural postures of these cases become far more aligned.

 5         Dated: November 21, 2019

 6                                                          _________________________________
                                                            U.S. District Judge Jennifer A. Dorsey
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    3
